DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
2.         This action is in response to the communication filed on 11/11/2020. Based on amended claims 112  rejection has been withdrawn. Amended claims have overcome 101 rejection, the rejection has been withdrawn. 
 	Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive. Applicant argues as below:

    PNG
    media_image1.png
    428
    837
    media_image1.png
    Greyscale

	Examiner disagrees because Fang discloses “​ ​In addition to obtaining the attribute information of the second proximity sensing network device group through the monitored beacon frame or the service frame, the wireless device can obtain attribute information of the second proximity sensing network device group according to the definition of the proximity sensing ​.
	Fang further discloses that “ The attribute information of any adjacent sensing network device group includes, but is not limited to: 
​The CID of the adjacent sensing network device group is adjacent to the time length of the DW in the sensing network device group, the time interval of the adjacent DW in the adjacent sensing network device group, the transmission interval of the beacon frame adjacent to the sensing network device group, the working channel adjacent to the sensing network device group, and the number of wireless devices contained in the adjacent sensing network device group (ie, the size of the adjacent sensing network device group is large)) is adjacent to the density of the sensing network equipment group (ie, the density of the wireless equipment in the adjacent sensing network equipment group), and the information of the Anchor point Master equipment (Anchor point Master equipment) in the adjacent sensing network equipment group” (page 16; para 0008) . 
	Fang further discloses “​The Anchor Master information may include an AMR (Anchor Master Rank) Master Willingness value, that is, the current Anchor Master wishes to act as the anchor Master Master's willingness to act as an anchor master, a Hop Count to anchor master adjacent to the anchor master in the cluster of perception network devices, and an Anchor Master Beacon Transmission Time”  (page 16; para 0009). Therefore, Fang clearly discloses receiving attributes information in first group/cluster regarding second cluster wherein the attributes comprises AMR, HC and AMBTT. 

In an analogous art, Kasslin discloses sending the beacon message when the  first device in the first cluster is a sync state ( para 0261). Kasslin also discloses “Awareness applications running on short-range wireless devices, build upon a scheme in which every device is responsible for participating in beaconing and all the other basic operations that keep the ad hoc network in operation.  An ad hoc network may be designed to have one network identifier (NWID) that all of the devices in the network share.  The NWID may be announced in the beacons transmitted by the devices.  In the overall design, those devices that operate under same NWID are driven to use a common and shared schedule to allow for awareness information gathering among all the devices within range.  The determination of which schedule is used by a device may be made by the network instance timer value, and this timer value is communicated in beacons in the timing synchronization function (TSF) value parameter.  The devices may be required to operate by assuming the oldest TSF value (i.e. largest TSF value) contained in the received beaconss that represent the network with the NWID in which the devices are operating” (para 0135).
Kasslin further discloses “ The NAN Discovery Engine leverages a variant of the Wi-Fi MAC which has features that have been specifically developed to allow low power discovery directly between devices within range.  This MAC with NAN support provides synchronization in addition to frame transmit and receive services.  The objective of the synchronization is to make all the NAN devices within range available for service discovery exchange at same time on same frequency 
channel.  The synchronization builds upon Beacon frame transmissions in which all the NAN devices are involved. Beacon frames are transmitted periodically and they serve also as NAN network instance identifiers for devices that look for NAN network instances (NAN cluster is a NAN network instance).  A NAN device which looks for a NAN network instance uses traditional Wi-Fi passive scanning by listening for Beacon frames from NAN devices.  Typically a NAN device performs passive scanning once in 10-20 seconds and each scan lasts 200-300 ms each.  Once a NAN device finds out one or more NAN network instances, it selects the instance to which it synchronizes and starts operating in” (para 0184). 
 	Therefore, the rejection has been maintained.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 35, 38-45, 48-58 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (WO 2015/021780, hereinafter Fang) in view of Kasslin et al. (US 2015/0200811).
Regarding claim 35, Fang discloses a method for sending a sync beacon frame by a neighbor awareness network (NAN) device (page 2; para 0001; Sync Beacon frame), comprising:
receiving, by a first device that is in a first cluster (page 2; para 0009;  device in first network device group), a message (page 2; para 0009; receiving an event message), wherein the message comprises first cluster information of a second cluster (page 2; para 0009; event message comprises attribute information of the second proximity sensing network device group); wherein the first cluster information of the second cluster comprises at least one of a cluster identifier of the second cluster, a first anchor master rank (AMR), a first anchor master beacon transmission time (AMBTT). a first time synchronization function (TSF). or a first hop count HC (page 4; para 0007-0008; The attribute information includes, AMR, HC and AMBTT of the neighboring grou/cluster); setting, by the first device, information of the first device according to the first cluster information of the second cluster (page 3; para 0004);
merging, by the first device, to the second cluster (page 0003; para 0005; adding to second proximity –aware network); and after merging to the second cluster, sending, by the first device, a sync beacon message in the second cluster (page 0007; para 0009; the event message is a beacon frame that indicates that first device merged to the second group/cluster).
Fang does not explicitly disclose sending the beacon message when the first device in the first cluster is a sync state.
In an analogous art, Kasslin discloses sending the beacon message when the  first device in the first cluster is a sync state (para 0161 and 0276; synchronizing with first and second clusters). It would have been obvious to one skilled in the art before the effective filing date of the claimed 
Regarding claim 45, Fang discloses a first device, wherein the first device is located on a neighbor awareness network (NAN) (page 0001; para 0005), and comprises:
a processor (page 7; para 0012; processor), wherein the processor executes the instructions to:
receiving, a message (page 2; para 0009; receiving an event message), wherein the message comprises first cluster information of a second cluster (page 2; para 0009; event message comprises attribute information of the second proximity sensing network device group); wherein the first cluster information of the second cluster comprises at least one of a cluster identifier of the second cluster, a first anchor master rank (AMR), a first anchor master beacon transmission time (AMBTT). a first time synchronization function (TSF). or a first hop count HC (page 4; para 0007-0008; The attribute information includes, AMR, HC and AMBTT of the neighboring grou/cluster); set information of the first device according to the first cluster information of the second cluster (page 3; para 0004);
merge to the second cluster (page 0003; para 0005; adding to second proximity –aware network); and after merging to the second cluster, send a sync beacon message in the second cluster (page 0007; para 0010; the event message is a beacon frame that indicates that first device merged to the second group/cluster).




In an analogous art, Kasslin discloses disclose a memory storage comprising instructions (para 0322; memory); and the processor communicates with the memory (para 0324; memory storing instructions executed by the processor); sending the beacon message when the  first device in the first cluster is a sync state (para 0161 and 0276; synchronizing with first and second clusters). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’’s method/system by adding Kasslin’s disclosure in order to improve synchronization among different NAN clusters in order to improve wireless communication.
Regarding claim 54, Fang/Kasslin discloses the method steps of claim 1.
Fang discloses a processor executes instructions to perform the method steps of claim 1 (page 7; para 0012; processor).
Fang does not explicitly disclose a computer-readable medium storing the computer instructions that, are executed by a processor to perform the method of claim 1. 
In an analogous art, Kasslin discloses a computer-readable medium (para 0322; memory) storing the computer instructions that are executed by a processor to perform the method of claim 1. (para 0324; instructions stored in the memory are executed by the processor). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’’s method by adding Kasslin’s disclosure in order to store instructions in a memory to implement the method steps.	
Regarding claim 38, 48, and 55, Fang further discloses wherein the setting, by the first device, information of the first device according to the first cluster information comprises: setting, by the first device, at least one of a cluster identifier of the first device (page 2; last paragraph), 
Fang does not explicitly disclose wherein the setting comprises at least one of:
the cluster identifier of the first device is set to be the same as the cluster identifier of the second cluster; the anchor master information comprises at least one of a second AMR, a second AMBTT, or a second HC, wherein a value of the second AMR is set to be equal a value of the first AMR, a value of the second AMBTT is set to be equal a value of the first AMBTT, and a value of the second HC is set to be equal a value of the first HC plus 1; the second TSF is set to be the same as the first TSF; or the role and the state of the first device are set to be the same as the role and the state of the first device in the first cluster.
In an analogous art, Kasslin discloses wherein the setting comprises wherein a value of the second AMR is set to be equal a value of the first AMR (para 0294). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’’s method/system by adding Kasslin’s disclosure in order to improve resource allocation in a communication system.
	Regarding claims 39 , 49, and 56,  Fang further discloses wherein the receiving, by a first device that is on a NAN and that is located in a first cluster, a message (page 2; para 0008), wherein the message comprises first cluster information of the second cluster comprises: receiving, by the first device, a message sent by a second device that is in the second cluster, wherein the message comprises the first cluster information of the second cluster (page 3; para 0010).
	Regarding claims 40, 41, 51, and 58, Fang further discloses not sending, by the first device, the sync beacon message in the second cluster if the role of the first device in the first cluster is a non-master device, and the state of the first device in the first cluster is a non-sync state (page 11; para 0007; NON-MASTER-NON-SYNC-SYNC does not send a beacon frame).

In an analogous art, Kasslin discloses that when merging to the second cluster, the role and the state of the first device are the same as the role and the state of the first device in the first cluster (para 0229 and 0236). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’’s method/system by adding Kasslin’s disclosure in order to improve resource allocation in a communication system.
	Regarding claims 43, 44 and 53, Fang discloses wherein the merging comprises: merging to the second cluster when the cluster identifier of the second cluster is different from the cluster identifier of the first cluster (page 3; para 0002 and 0004).
	 Fang does not explicitly discloses that a cluster grade (CG) value of the second cluster is greater than a CG value of the first cluster.
In an analogous art, Kasslin discloses that a cluster grade (CG) value of the second cluster is greater than a CG value of the first cluster (para 0053). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’’s method/system by adding Kasslin’s disclosure in order to improve resource allocation in a communication system.
	Regarding claims 50 and 57, Fang further discloses that wherein the processor executes the instructions to if the first device receives the message from the second device, obtain an MR of the second device (page 12; para 0009).


Conclusion
8.	Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462